*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              22-MAR-2022
                                                              07:54 AM
                                                              Dkt. 11 OPA




           IN THE SUPREME COURT OF THE STATE OF HAWAII

                                ---o0o---


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                         SAMSON K. KEANAAINA,
                   Petitioner/Defendant-Appellant.


                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CR. NO. 3CPC-XX-XXXXXXX)

                             MARCH 22, 2022

                RECKTENWALD, C.J., NAKAYAMA, J.,
   AND CIRCUIT JUDGE CRABTREE, ASSIGNED BY REASON OF VACANCY,
    AND McKENNA, J., DISSENTING, WITH WHOM WILSON, J., JOINS

                OPINION OF THE COURT BY NAKAYAMA, J.

          Petitioner/Defendant-Appellant Samson K. Keanaaina

(Keanaaina) appeals the judgment of the Intermediate Court of
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


Appeals (ICA) affirming the Circuit Court of the Third Circuit’s1

(circuit court) denial of Keanaaina’s motion to suppress

evidence.    On certiorari, Keanaaina contends that the evidence

against him – specifically, the contents of a gray backpack –

should be excluded because (1) Hawaiʻi Police Department officers

failed to comply with Hawaiʻi Revised Statutes (HRS) § 803-37’s

requirement that officers “demand entrance” before entering a

building and (2) the resulting search of Keanaaina’s backpack

exceeded the terms of the search warrant the officers executed.

            Keanaaina is incorrect.       First, the statutory

obligation to “demand entrance” only applies when the building’s

entrance is “shut.”      It cannot feasibly be said that the

entrances to the tent structure – which had multiple openings

between the materials forming its walls – were shut.             Thus, the

officers did not need to demand entrance, nor did the officers’

actions constitute a breaking.        Moreover, the purposes of

HRS § 803-37 were satisfied when the officers’ entry did not

create any risk of harm.       Second, there was no indication that

the backpack belonged to Keanaaina.         The searches of the

backpack consequently did not exceed the terms of the search

warrant.    We therefore affirm the ICA’s June 5, 2020 Judgment on

Appeal.



1    The Honorable Melvin H. Fujino presided.

                                      2
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                              I.     BACKGROUND

A.    Factual Background

            On the morning of March 8, 2017, police officers

executed a search warrant for Michelle Wright’s (Wright) tent

structure located in a tent encampment within the Old Kona

Airport Park.     The warrant authorized the search of

            The residence of Michelle WRIGHT described as a homeless
            campsite consisting of various color and size tarpaulins at
            the Old Kona Airport beach park, located at the north end
            of Kuakini Highway, behind the Hawaiʻi State Parks and
            Recreation maintenance building. Said campsite is situated
            on land belonging to the County of Hawaiʻi (Old Kona
            Airport) and Queen Liliuokalani Trust (corner of Kuakini
            Hwy and Makala Blvd); to include but not limited to all
            rooms, boxes, toolboxes, suitcases, handbags, safes,
            backpacks, fanny packs, bags, storage containers, wallets,
            purses, papers, utility receipts and clothing located
            within said camp and/or stored outside-near the camp,
            wherever located within the County and State of Hawaiʻi
            . . . [.]

The affidavit in support of the search warrant included two

photographs depicting Wright’s campsite.           In executing the

search warrant, the officers knew that it was possible that they

would find Keanaaina in Wright’s tent structure.

            When the officers entered the tent encampment at least

fifteen feet away from Wright’s tent structure, they announced

their presence and asked encampment residents to exit their

tents.2    At the time of the search, it appears that the

encampment consisted of approximately seven separate campsites.

It appears from the record that one campsite was covered by a


2     The officers asked encampment residents to exit their tents to ensure
the officers’ safety, not to search the other tents.

                                       3
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


single orange tarpaulin, one campsite consisted of a tent with

an additional gray tarpaulin covering, one campsite consisted of

a blue tarpaulin wall and silver roof, one campsite was covered

by a dark material and a blue umbrella, one campsite consisted

of a single tent, and one campsite was covered by a single blue

tarpaulin.   The seventh campsite belonged to Wright.

          Given the composition of Wright’s tent structure,

there was no obvious entrance or exit.         However, the tent

structure was “open” such that a person could enter and exit

without moving any of the materials that formed its walls, the

officers could look into the tent from the outside, and the

officers could search inside of the tent without using

flashlights.

          Looking through a large opening in the tent structure,

Detective Michael Hardie (Detective Hardie) saw Wright and

Keanaaina sleeping on a mattress inside.         Detective Hardie

repeated the officers’ announcements that police were present

and asked Wright and Keanaaina to exit the tent structure.

After at least two minutes, Wright woke up and exited the tent

structure through a small opening on the north end of the

structure.     Keanaaina continued sleeping.      Detective Hardie

attempted to wake Keanaaina by shouting into the tent structure

for a few more minutes, but was unsuccessful.          Wright



                                     4
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


subsequently informed the officers that Keanaaina was hard of

hearing.

            Based on Wright’s statement, Detective Hardie entered

the tent structure by “mov[ing] aside” a piece of fabric under

the opening through which he observed Wright and Keanaaina.

Detective Hardie also moved a couch so that he could walk in a

straight line to the bed where Keanaaina was sleeping.                However,

Detective Hardie could have walked around the couch to enter the

tent structure.3     Detective Hardie woke Keanaaina and instructed

him to exit the tent.      Before exiting the tent, Keanaaina

allegedly asked Detective Hardie “where’s my backpack[?]”

            Once Wright and Keanaaina were outside of the tent

structure, the officers searched the tent structure and found,

inter alia, a leopard-print backpack and a gray backpack.



3     Keanaaina testified that:

            [State’s Counsel]: Okay. In the area of that pink, the
            pink sheet in the front on the makai side of the tent ––

            [Keanaaina]: Yes.

            [State’s Counsel]: –– wasn’t there a couch there on the
            inside?

            [Keanaaina]: Under the opening, yeah.

            [State’s Counsel]: Okay.   There’s a couch; right?

            [Keanaaina]: No, not in the way but it’s on the side. You
            can walk around. Michelle used that pink for block the
            doorway so you cannot see in.

(Emphasis added.)



                                       5
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


During an initial search inside of the tent structure, the

officers found a bag of marijuana within the gray backpack.              The

officers took the gray backpack to the police station for a more

thorough search.     During the second search, the police found

Keanaaina’s identification, methamphetamine residue, and drug

paraphernalia in the gray backpack.

           The State subsequently charged Keanaaina by complaint

with one count of promoting a dangerous drug in the first

degree, in violation of HRS § 712-1241(1)(a)4; two counts of

prohibited acts related to drug paraphernalia, in violation of

HRS § 329-43.5(a)5; three counts of promoting a dangerous drug in

the third degree, in violation of HRS § 712-1243(1)6; one count


4     HRS § 712-1241(1)(a) (Supp. 2016) provides in relevant part: “[a]
person commits the offense of promoting a dangerous drug in the first degree
if the person knowingly: (a) [p]ossesses one or more preparations, compounds,
mixtures, or substances of an aggregate weight of: (i) [o]ne ounce or more,
containing methamphetamine . . . .”

      A “dangerous drug” is “any substance or immediate precursor defined or
specified as a ‘Schedule I substance’ or a ‘Schedule II substance’ by chapter
329, or a substance specified in section 329-18(c)(14), except marijuana or
marijuana concentrate.” HRS § 712-1240 (2014). Methamphetamine is a
Schedule II substance. HRS § 329-16(e)(2) (2010).

5    HRS § 329-43.5(a) (Supp. 2016) provides in relevant part:

           it is unlawful for any person to use, or to possess with
           intent to use, drug paraphernalia to plant, propagate,
           cultivate, grow, harvest, manufacture, compound, convert,
           produce, process, prepare, test, analyze, pack, repack,
           store, contain, conceal, inject, ingest, inhale, or
           otherwise introduce into the human body a controlled
           substance in violation of this chapter.

6     HRS § 712-1243(1) (2014) provides: “[a] person commits the offense of
promoting a dangerous drug in the third degree if the person knowingly
possesses any dangerous drug in any amount.”


                                      6
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


of promoting a detrimental drug in the second degree, in

violation of HRS § 712-1248(1)7; and one count of attempted

promoting a controlled substance in, on, or near schools, school

vehicles, public parks, or public housing projects or complexes,

in violation of HRS §§ 705-500(1)(b),8 712-1249.6(1).9

B.    Pre-Trial Proceedings

            Keanaaina sought to suppress his identification and

the evidence obtained from the gray backpack on the basis that

the officers’ entry into the tent structure and subsequent



7     HRS § 712-1248(1) (2014) provides in relevant part: “[a] person commits
the offense of promoting a detrimental drug in the second degree if the
person knowingly . . . [p]ossesses one or more preparations, compounds,
mixtures, or substances, of an aggregate weight of one ounce or more,
containing any marijuana.”

8     HRS § 705-500(1)(b) (2014) provides: “[a] person is guilty of an
attempt to commit a crime if the person . . . [i]ntentionally engages in
conduct which, under the circumstances as the person believes them to be,
constitutes a substantial step in a course of conduct intended to culminate
in the person’s commission of the crime.”

9     HRS § 712-1249.6(1) (2014) provides in relevant part:

                 Promoting a controlled substance in, on, or near
            schools, school vehicles, public parks, or public housing
            projects or complexes. (1) A person commits the offense of
            promoting a controlled substance in, on, or near schools,
            school vehicles, public parks, or public housing projects
            or complexes if the person knowingly:

            (a) Distributes or possesses with intent to distribute a
                controlled substance in any amount in or on the real
                property comprising a school, public park, or public
                housing project or complex;

            (b) Distributes or possesses with intent to distribute a
                controlled substance in any amount within seven hundred
                and fifty feet of the real property comprising a
                school, public park, or public housing project or
                complex[.]



                                       7
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


search of the backpack violated HRS § 803-3710 because the

officers needed to demand entrance to the tent structure before

they could search his bag.

            Keanaaina additionally argued that the search of his

bag exceeded the scope of the warrant, which authorized the

search of

            The residence of Michelle WRIGHT described as a homeless
            campsite consisting of various color and size tarpaulins at
            the Old Kona Airport beach park, located at the north end
            of Kuakini Highway, behind the Hawaiʻi State Parks and
            Recreation maintenance building. Said campsite is situated
            on land belonging to the County of Hawaiʻi (Old Kona
            Airport) and Queen Liliuokalani Trust (corner of Kuakini
            Hwy and Makala Blvd); to include but not limited to all
            rooms, boxes, toolboxes, suitcases, handbags, safes,
            backpacks, fanny packs, bags, storage containers, wallets,
            purses, papers, utility receipts and clothing located
            within said camp and/or stored outside-near the camp,
            wherever located within the County and State of Hawaiʻi
            . . . .

Specifically, Keanaaina claimed that since the warrant was

targeted at Wright, it did not “support a . . . search of his

belongings.”     Keanaaina also asserted that the search warrant



10    HRS § 803-37 (2014) provides:

            Power of officer serving. The officer charged with the
            warrant, if a house, store, or other building is designated
            as the place to be searched, may enter it without demanding
            permission if the officer finds it open. If the doors are
            shut the officer must declare the officer’s office and the
            officer’s business, and demand entrance. If the doors,
            gates, or other bars to the entrance are not immediately
            opened, the officer may break them. When entered, the
            officer may demand that any other part of the house, or any
            closet, or other closed place in which the officer has
            reason to believe the property is concealed, may be opened
            for the officer’s inspection, and if refused the officer
            may break them.



                                       8
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


did not comply with constitutional prohibitions “that no

warrants shall issue absent ‘ . . . particularity describing

. . . . [sic] things to be seized.’”11

            Following a hearing, the circuit court denied

Keanaaina’s motion.       As relevant here, the circuit court found

that Detective Hardie “called into the structure numerous times,

announcing police presence and search warrants.”

            The circuit court additionally found that “neither

[Detective] Hardie nor any of the other officers were aware that

a backpack inside the tent belonged to [Keanaaina] prior to the

tent being search[ed] or whether any particular backpack

belonged to [Keanaaina].”        When the officers first searched the

gray backpack, “contraband was found within the backpack,

including marijuana and small zip bags.”           “When the [gray]

backpack was searched at the Kealakehe Police Station,

identification cards for Samson Keanaaina were observed within

it and photographed.”

            The circuit court therefore reached three relevant

conclusions of law.       First, “[w]hen the officers observed the




11    Keanaaina superficially identified this “Particularity of Warrant”
claim on appeal, but did not present any argument to the ICA pertaining to
the breadth of the search warrant.
      On certiorari, Keanaaina does not claim, much less argue, that the
search warrant constituted an unlawful general warrant. Keanaaina therefore
expressly abandoned his general warrant claim, and we do not address this
basis for Keanaaina’s motion to suppress any further. Hawaiʻi Rules of
Appellate Procedure (HRAP) Rule 28(b)(4).

                                       9
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


items of identification . . . , the items of identification were

in plain view, as the initial intrusion was justified by the

valid search warrant.”

          Second, “[t]he officers did not need to comply with

the requirements of [HRS § 803-37] because there was no

‘breaking’ of any door to gain entrance to the structure.”             This

was because “[w]hen Ms. Wright exited the Wright Residence, her

‘door’ was voluntarily opened, and there is no need for officers

to knock and announce.”     Nevertheless, the circuit court

determined that

          the officers did comply by loudly announcing police
          presence, the police business (search warrants), and
          instructions to exit the tents. Having waited outside the
          structure for several minutes after the announcements
          before Ms. Wright exited the Wright Residence, then taking
          additional minutes to call into the tent to rouse the
          defendant, the officers waited a reasonable time to enter
          the structure.

The circuit court therefore concluded that the officers’ actions

“respected the purposes of the knock and announce rule and did

not offend constitutional protections.”

          Third, the search warrant authorized the officers “to

search ‘plausible repositories’ found within the Wright

Residence . . . .“    Here, “[t]he backpack which contained

[Keanaaina’s] identification cards . . . was not clearly the

property of [Wright or Keanaaina] . . . , so the search of the

backpack was not improper.”




                                    10
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


C.    Trial Proceedings

            On September 12, 2017, the case proceeded to a jury

trial.    The jury convicted Keanaaina for one count of prohibited

acts related to drug paraphernalia; one count of promoting a

dangerous drug in the third degree; one count of promoting a

detrimental drug in the third degree; and one count of attempted

promoting a controlled substance in, on, or near schools, school

vehicles, public parks, or public housing projects or complexes.

            The circuit court entered its Judgment of Conviction

and Sentence on November 17, 2017.

D.    ICA Memorandum Opinion

            Keanaaina appealed the circuit court’s Judgment of

Conviction and Sentence to the ICA, arguing, inter alia, that

the circuit court should have granted Keanaaina’s motion to

suppress.12    The ICA affirmed the circuit court decision.

            First, the ICA concluded that the officers “complied

with the requirements and purposes of HRS § 803-37 and the

Circuit Court did not err when it denied Keanaaina’s Motion to

Suppress.”     Citing State v. Dixon, 83 Hawaiʻi 13, 14, 924 P.2d

181, 182 (1996), the ICA noted that “[t]he purposes of this so-

called knock and announce rule are to ‘(1) reduce the potential


12    Keanaaina also asserted that the trial court should have dismissed a
juror for potential bias and that he received ineffective assistance of
counsel. Keanaaina repeats these claims in his application for writ of
certiorari. These arguments lack merit for the reasons discussed in the
ICA’s memorandum opinion.

                                      11
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


of violence to both occupants and police resulting from an

unannounced entry; (2) prevent unnecessary property damage; and

(3) protect the occupant’s right to privacy.’”          The ICA

explained that the statute did not require the officers to

“knock” on the tent, but merely to announce their presence,

which the officers did repeatedly.        The ICA added that there was

little risk of property damage or injury when the officers could

see into the tent structure and waited a reasonable time before

entering to wake Keanaaina.      The ICA acknowledged that the

waiting period also “protected Keanaaina’s privacy as much as

possible.”

          Second, the ICA held that the officers were authorized

to search the gray backpack.       The ICA reasoned that, under this

court’s precedent in State v. Nabarro, 55 Haw. 583, 587-88, 525

P.2d 573, 576-77 (1974), a valid search warrant authorizes

officers to inspect bags in the specified search area so long as

the officers did not have “notice of some sort of the ownership

of a belonging[.]”    The ICA pointed out that “[t]here is no

evidence in the record that the police knew that the gray

backpack belonged to Keanaaina prior to searching it.”            The ICA

further noted that the officers did not identify the gray

backpack as Keanaaina’s until the police station search, at

which point the bag’s contents were admissible under the plain



                                    12
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


view doctrine because they were “observed after warrant-

authorized opening of the backpack[.]”

                          II.   STANDARD OF REVIEW

A.    Motion to Suppress

            “[W]e review questions of constitutional law under the

‘right/wrong’ standard.”        State v. Jenkins, 93 Hawaiʻi 87, 100,

997 P.2d 13, 26 (2000) (citing State v. Toyomura, 80 Hawaiʻi 8,

15, 904 P.2d 893, 900 (1995)).         Accordingly, “[w]e review the

circuit court’s ruling on a motion to suppress de novo to

determine whether the ruling was ‘right’ or ‘wrong.’”              State v.

Kauhi, 86 Hawaiʻi 195, 197, 948 P.2d 1036, 1038 (1997) (citing

State v. Navas, 81 Hawaiʻi 113, 123, 913 P.2d 39, 49 (1996)).

                                III. DISCUSSION

A.    The officers complied with the requirements of HRS § 803-
      37.

            The text of HRS § 803-37 provides in relevant part:

                  The officer charged with the warrant, if a house,
            store, or other building is designated as the place to be
            searched, may enter it without demanding permission if the
            officer finds it open. If the doors are shut the officer
            must declare the officer’s office and the officer’s
            business, and demand entrance. If the doors, gates, or
            other bars to the entrance are not immediately opened, the
            officer may break them.

The statute thus creates a two-stage inquiry for determining

whether and how an officer may enter a building to execute a

search warrant.      We first ask whether the structure is “open.”

If so, an officer may enter without taking any further action,

and that is the end of the inquiry.          If not, we then ask if the
                                      13
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


officer “demand[ed] entrance.”       If so, the officer may “break”

any bars to entrance if they are not immediately opened and

enter.   If not, the officer should not enter the building or

break its bars to entrance.

          Applying this order of inquiry to the present case,

the circuit court correctly determined that HRS § 803-37 did not

require the officers to demand entrance because (1) Wright’s

tent structure was open and (2) Detective Hardie’s actions

consequently did not constitute a breaking.          Additionally,

although HRS § 803-37 did not require the officers to demand

entrance, we note that they effectively carried out the

statute’s policy goals.

    1.    The officers did not need to demand entrance into the
          open tent structure.

          According to Keanaaina, HRS § 803-37 obligated the

officers to demand entrance to Wright’s tent structure because

Detective Hardie used force to lift a sheet and move a couch

before entering.

          This contention improperly reverses HRS § 803-37’s

order of inquiry by assuming that the existence of any bars to

entrance into a building renders the building shut for purposes

of HRS § 803-37.    Common sense proves otherwise.         For example, a

building may have a double door entry.         If one of the two doors

is shut, it would form a bar to entrance.         However, so long as


                                    14
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


the other door is open, the building is also open for purposes

of HRS § 803-37.

            That is precisely the case here.         The record shows

that there were numerous openings into Wright’s tent structure.13

Notably, Wright used one of these openings to exit the tent

structure.14    The tent structure was consequently open insofar as

there was an entrance that the officers could have used to enter

the structure without lifting or moving any of the tarpaulins or

materials that formed its walls.           Under these circumstances,

HRS § 803-37’s mandate that an officer “demand entrance” when

“the doors are shut” is inapplicable.           See HRS § 803-37.

      2.    Detective Hardie’s actions could not constitute a
            breaking that required the officers to demand
            entrance.

            Citing State v. Harada, 98 Hawaiʻi 18, 41 P.3d 174

(2002), Keanaaina further argues that Detective Hardie’s uses of

force to lift a sheet of fabric and move a couch constituted

breakings that triggered HRS § 803-37’s requirement that the

officers demand entrance.        However, this argument incorrectly

assumes that any use of force causes a breaking for which the


13    For the purposes of this proceeding, this court assumes without
deciding that Wright’s tent structure constituted “a house . . . or other
building” under the terms of HRS § 803-37.

14    Keanaaina argues in passing that Wright “did not open the door for
police entry.” However, this court’s precedent makes clear that a building
occupant’s reason for opening a door is irrelevant. See Dixon, 83 Hawaiʻi at
21, 924 P.2d at 189 (holding that officers need not demand entrance when
using a ruse to persuade an occupant to open a door).


                                      15
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


officers had to demand entrance.           Rather, Harada makes clear

that a breaking only occurs when the force is “used to gain

entry.”     98 Hawaiʻi at 24, 41 P.3d at 180.

             This distinction is particularly important where, as

here, an officer’s use of force to enter a building is merely

incidental – and not necessary – to their entry.             For instance,

in Harada, we held that officers had to demand entrance because

“a breaking occurred when Officer Bermudes used force to prevent

Harada from closing the door.”         98 Hawaiʻi at 30, 41 P.3d at 186.

Similarly, we explained in State v. Monay, 85 Hawaiʻi 282, 283,

943 P.2d 908, 909 (1997), that an officer opening an apartment’s

closed, unlocked front door by using force to turn the door knob

is required to demand entrance.         In both of these situations,

the officers were only able to gain entry to the building at

issue because of their use of force.

             The record shows that Detective Hardie’s use of force

was incidental to his entry, and therefore did not constitute a

breaking.     Notably, Detective Hardie could have entered the tent

structure using the same opening Wright used as an exit.15


15    The dissent contends that because Wright moved a tarp to the side to
exit the tent, this opening was “shut” to Detective Hardie. This reasoning
is flawed for two reasons. First, as our double door example illustrates,
the mere fact that an obstruction may be present does not render a structure
shut.
      Second, by the dissent’s logic, if a person opens the entrance to a
structure and leaves it open, the fact that the person opened the entrance
door would obligate the officers to demand entry. However, this court has


                                      16
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


Detective Hardie’s act of lifting a sheet of fabric consequently

was not necessary to gain entry to the tent.            Additionally,

Keanaaina’s own testimony indicated that Detective Hardie could

have walked around the couch.         Detective Hardie’s movement of

the couch was, in turn, unnecessary to gain entry.

            In sum, HRS § 803-37’s requirement that officers

demand entrance to a shut building was not triggered because

(1) Wright’s tent structure was open and (2) Detective Hardie’s

uses of force therefore did not constitute “breakings” because

the force was not necessary to gain entry.16

      3.    The officers nevertheless satisfied the objectives of
            HRS § 803-37’s requirement to demand entrance.

            Despite the fact that HRS § 803-37 did not obligate

the officers to demand entrance, Keanaaina proclaims that the

purposes of the rule “were in fact frustrated.”            This is

incorrect.     The legislature enacted the “knock and announce”

rule to: “(1) reduce the potential of violence to both occupants

and police resulting from an unannounced entry; (2) prevent



already determined that such is not the case. See Dixon, 83 Hawaiʻi at 21,
924 P.2d at 189 (holding that officers need not demand entrance after an
occupant opened the entry door).

16    Other courts have similarly held that an incidental use of force does
not constitute a breaking. See, e.g., United States v. Thorne, 997 F.2d
1504, 1513 (D.C. Cir. 1993) (holding that no breaking occurred where “door
was ajar” and officer “knocked twice and the force of the knocks further
opened the door.”); State v. Campana, 678 N.E.2d 626, 629 (Ohio App. 1996)
(“the officers knocked and then walked into the workshop through an unlocked
door that was ajar. In that they did not have to break down the door or
break a window to effectuate the arrest, [the knock and announce statute] is
inapplicable to this case.”) (emphasis added).

                                      17
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


unnecessary property damage; and (3) protect the occupant’s

right of privacy.”    Dixon, 83 Hawaiʻi at 14, 924 P.2d at 182; see

also State v. Eleneki, 92 Hawaiʻi 562, 565, 993 P.2d 1191, 1194

(2000) (“Although the language of HRS §§ 803-11 and 803-37

differs, the purposes of the ‘knock and announce rule’ are

identical in each context . . . .”).        The officers’ actions

fulfilled each of these goals.

          First, the officers reduced the potential of violence

to both occupants and police by loudly announcing their presence

and demanding that Wright and Keanaaina exit the tent structure.

Although Keanaaina contends that “an unannounced entry had the

potential of violence,” the record proves otherwise.            Detective

Hardie looked into the tent from a large opening.           From this

vantage point, Detective Hardie saw that both Wright and

Keanaaina were sleeping.      Detective Hardie attempted to wake

Wright and Keanaaina and to order both to exit the tent.            If

anything, these instructions reduced the potential of violence

since the tent was a small, confined area where the occupants

would be in close proximity to the officers and could have

access to concealed weapons.       Once Wright exited the tent

structure, the only remaining occupant was Keanaaina, who

continued sleeping.     Under these circumstances, Detective

Hardie’s entrance into the tent after ordering the occupants to



                                    18
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


exit did not create any potential of violence to either

Detective Hardie or Keanaaina.

           Second, Detective Hardie’s entry into the tent did not

create any risk of unnecessary property damage.          Keanaaina

insists that “moving a couch or opening a closed flap/barrier

causes damages at least in the form of disrupting the living

quarters.”     However, this argument disregards the knock and

announce rule’s purpose of preventing unnecessary property

damage.   See Dixon, 83 Hawaiʻi at 14, 924 P.2d at 182.

Regardless, given that there was no potential for violence from

Detective Hardie’s entry, it was similarly unlikely that the

entry would have led to any property damage.

           Third, Detective Hardie acted with all due respect for

Keanaaina’s privacy.     The officers began their announcements

when they entered the tent encampment, at least fifteen feet

away from Wright’s tent structure.        This gave Wright and

Keanaaina some time to wake up and collect themselves before the

officers arrived at Wright’s tent structure.          Additionally,

Keanaaina had, at best, a limited expectation of privacy inside

of the tent.    See State v. Kaaheena, 59 Haw. 23, 28-29, 575 P.2d

462, 466-67 (1978) (explaining that there is no reasonable

expectation of privacy when observations can be made from “a

non-intrusive vantage point.”).       The record reveals that there

was at least one large, pre-existing opening in the tent

                                    19
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


structure that allowed passersby to look into the tent

structure.   Thus, Detective Hardie’s observations through the

opening did not intrude upon Keanaaina’s privacy inside the tent

structure.   Kaaheena, 59 Haw. at 28-29, 575 P.2d at 466-67.

          Detective Hardie also gave Keanaaina a reasonable

period of time to respond before entering the tent.           “[W]hat

would constitute a reasonable period of time to respond to a

knock and announcement must be determined by the circumstances

of each case.”    Monay, 85 Hawaiʻi at 284, 943 P.2d at 910

(quoting State v. Garcia, 77 Hawaiʻi 461, 468, 887 P.2d 671, 678

(App. 1995)).    Once Wright exited the tent, Detective Hardie

continued trying to wake up Keanaaina from outside of the tent

for a few minutes.    Given that Detective Hardie could see that

Keanaaina was non-responsive and knew that Keanaaina was hard of

hearing, it appears that Detective Hardie waited a reasonable

amount of time before entering the tent structure.           Monay, 85

Hawaiʻi at 284, 943 P.2d at 910.

          The officers’ entry into Wright’s tent structure

consequently satisfied HRS § 803-37’s purposes.          Dixon, 83

Hawaiʻi at 15, 924 P.2d at 182; Eleneki, 92 Hawaiʻi at 565, 993

P.2d at 1194.




                                    20
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


B.    The search warrant authorized the officers to search
      Keanaaina’s backpack.

            Keanaaina also claims that the ICA erred in ruling

that the warrant authorized the officers to search Keanaaina’s

backpack.     Keanaaina points out that the warrant authorized the

officers to search items “found to be under the control of a

female party identified as Michelle WRIGHT.”            However, Keanaaina

argues that Wright “could not have been in control of the

backpack” because she was not in the tent next to the backpack

at the time it was seized by the officers.           Keanaaina further

asserts that the officers had notice that the backpack was

Keanaaina’s – not Wright’s – because it “was found next to

[Keanaaina] on a bed where he was sleeping and the police

identified the [leopard-print] backpack as belonging to Michelle

Wright.”    These arguments are unavailing.

            First, Keanaaina’s insistence that Wright had to be in

the tent to control the backpack – and thereby bring the

backpack within the warrant’s ambit – is nonsensical.              By

Keanaaina’s reasoning, Wright lost control over all objects in

the tent the moment she walked out.          A defendant may not so

easily evade a lawful search of their possessions.             Black’s Law

Dictionary 416 (11th ed. 2019) defines “control” as “[t]he

direct or indirect power to govern the management” of an object.

(Emphasis added.)      It also defines the act of control as “[t]o


                                      21
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


exercise power or influence over.”        Id.    These definitions

indicate that a person may “control” an object without actual

physical possession of or proximity to the item.

          Our precedent regarding possession confirms this.             For

instance, a person may exercise actual possession, meaning that

she “has direct physical control over a thing at a given time.”

State v. Jenkins, 93 Hawaiʻi 87, 110, 997 P.2d 13, 36 (2000).

Alternatively, this person may exercise constructive possession,

where she possesses “both the power and the intention at a given

time to exercise dominion over [the] thing, either directly or

through another person or persons.”        Id.   Thus, Wright could

still have possessed and controlled the gray backpack without

actually being inside of the tent, and the officers were

therefore not precluded from searching the gray backpack.

          Second, the officers lacked sufficient notice to

determine that Keanaaina owned the backpack.          Keanaaina claims

that the facts that his “gray camo backpack was found next to

him . . . and [that] the police identified the [leopard-print]

backpack as belonging to Michelle Wright” were sufficient to

notify the officers that Keanaaina had “some sort of ownership

of the backpack.”    This court’s decision in Nabarro leads us to

a different conclusion.     See 55 Haw. 583, 525 P.2d 573.

          There, officers conducted a search of a hotel room

pursuant to a warrant identifying two male occupants.            Id. at

                                    22
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


583-84, 525 P.2d at 574.      During the search, Nabarro, who was a

female visitor in the room, grabbed her purse before attempting

to enter the bathroom.     Id.   The officers searched Nabarro’s

purse and found marijuana and paraphernalia.          Id. at 584, 525

P.2d at 574-75.    This court held that the evidence found in

Nabarro’s purse should have been suppressed because “there was

no question that the police had notice, prior to the search,

that Miss Nabarro . . . was the owner of the purse.”            Id. at

588, 585 P.2d at 577.     This conclusion was based upon the facts

that (1) the warrant identified two males as the occupants of

the room, making it unlikely that the purse belonged to either

of the warrant’s targets; (2) the purse was in Miss Nabarro’s

immediate vicinity; and (3) Miss Nabarro picked up the purse “in

circumstances that made it highly unlikely that the purse

belonged to anyone else.”      Id.

          None of these factors are present here.           First, it is

unreasonable for Keanaaina to imply that Wright could only

possess one backpack.     It is plausible that, as a person without

permanent housing, Wright owned multiple backpacks to keep her

possessions easily mobile.       Indeed, the warrant recognized as

much when it authorized the search of “backpacks.”           Furthermore,

the backpack’s gray coloration did not provide notice that the

bag did not belong to Wright.        Nothing prevents a woman from



                                     23
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


owning both a leopard-print backpack and a dark-colored

backpack.

            Second, the fact that the bag was in close proximity

to Keanaaina also did not provide notice that the backpack

belonged to Keanaaina.       As a preliminary matter, we clarify that

Nabarro’s identification that the purse was in Nabarro’s

immediate vicinity must be considered in the context that purses

are “characteristically female attire.”17          See id. at 588, 525

P.2d at 577.     No similar context clues existed here.           Nothing

about the backpack’s color indicated that it belonged to

Keanaaina.     Furthermore, the officers only knew that Keanaaina

might be in Wright’s tent.        The officers therefore could have

fairly assumed that the items in the tent belonged to Wright

regardless of their proximity to Keanaaina.

            Lastly, Keanaaina did not take any action that

indicated that the gray backpack was his.           Keanaaina did not

testify that he described his bag to the officers.             At most, he


17    There would be significant issues in relying on proximity alone as a
dispositive factor. As this court explained in Nabarro, placing a visitor’s
possible possessions beyond the reach of a search warrant would render
effective execution impossible “since the police could never be sure that a
plausible repository for items named in the warrant belongs to a resident,
and hence is searchable, or to a non-resident, and hence is not searchable.”
Id. at 587-88, 525 P.2d at 576-77.
      Keanaaina’s proposed use of proximity as a dispositive factor would
lead to an even more untenable circumstance than the one this court sought to
avoid in Nabarro. Instead of merely preventing police from searching items
that clearly belong to a visitor, Keanaaina suggests that police should not
be able to search items that are near a known visitor. This would have
rendered the execution of the search warrant impossible by preventing the
officers from searching any items or places near Keanaaina. Contra id. at
587-88, 525 P.2d at 576-77.

                                      24
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


asked Detective Hardie “where’s my backpack?”          Although this

inquiry would have indicated that Keanaaina may have owned a

backpack in the tent, it was not sufficient to inform the

officers that Keanaaina owned the gray backpack.

          Under these circumstances, the officers did not have

notice that Keanaaina was the owner of the backpack, and were

therefore entitled to assume that the backpack was subject to

search under the warrant.      See id. at 588, 525 P.2d at 577

(“without notice of some sort of ownership of a belonging, the

police are entitled to assume that all objects within premises

lawfully subject to search under a warrant are part of those

premises for the purpose of executing the warrant.”).

                            IV.    CONCLUSION

          For the foregoing reasons, we affirm the ICA’s June 5,

2020 Judgment on Appeal, which affirmed the circuit court’s

November 17, 2017 Judgment of Conviction and Sentence.


Victor M. Cox for                        /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Stephen L. Frye
                                         /s/ Jeffrey P. Crabtree
for respondent




                                    25